12/22/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0032

                                        DA 21-0032
                                     _________________

 EGAN SLOUGH COMMUNITY, YES! FOR
 FLATHEAD FARMS AND WATER, AND AMY
 WALLER,

            Plaintiffs and Appellants,

      v.

 FLATHEAD COUNTY BOARD OF COUNTY
 COMMISSIONERS, A BODY POLITIC OF
 FLATHEAD COUNTY, FLATHEAD COUNTY
                                                                    ORDER
 PLANNING AND ZONING DEPARTMENT, AND
 FLATHEAD CITY-COUNTY HEALTH
 DEPARTMENT,

            Defendants and Appellees,

      and

 MONTANA ARTESIAN WATER COMPANY,

            Defendant and Cross-Appellant.
                                  _________________


       Defendant and Cross-Appellant Montana Artesian Water Company moves for
clarification of this Court’s December 1, 2021 Order setting oral argument in this matter
for January 19, 2022. Montana Artesian points out that the three parties are not uniformly
aligned on the appeal and cross-appeal issues. For clarity and to facilitate the preparation
and presentation of arguments,
       IT IS HEREBY ORDERED that the Plaintiffs and Appellants (collectively “Egan
Slough Community”) shall be allotted thirty (30) minutes of argument time, Montana
Artesian shall be allotted thirty (30) minutes of argument time, and the Flathead County
Appellees shall be allotted ten (10) minutes of argument time.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 December 22 2021